Claims 1-16 and newly presented claims 17-20 are still at issue and are present for examination.
Applicants' arguments filed on 8/12/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim 16 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/21.
The drawings are objected to because they are so small in size as that one cannot see what is illustrated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 
It is noted that applicants remarks filed with the response of 8/12/21 indicates that they are filing corrected drawings but no drawings were submitted.  As such the objection is maintained.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Applicants recite the law regarding written description and repeat some of the statements made in the rejection but fail to provide an explanation of what they believe is insufficient with the reasoning provided in the rejection as to why the claims lack sufficient description.  It is noted that the essence of the rejection is that the vast majority of the claims lack a recitation of steps that are essential to the recited method  i.e., an incubation of the ΔMAT helper strain with the condida of the first sterile female strain of Trichoderma reesei, and an incubation of the ΔMAT helper strain resulting from step b) with the condida of the second sterile female strain of Trichoderma reesei until stromata appear, both of which are not included any of the claims.  A skilled artisan would believe that these incubations are essential as the processes that must occur (i.e., formation of multinucleate cells, production of female organs and the interaction of female and male organs do not occur instantaneously nor under any conditions and thus time and the proper conditions must be provided for them to occur but such elements are lacking in the instant claims.
With regard to the presence or absence of light during the various steps, applicants argue that the examiner has taken the statements of Siebel et al. out of context and the sentence Hypocrea jecorina occurs preferentially in light.  However, this is not persuasive as it is applicants who are taking statements out of context.  The remainder of the abstract supports the examiner’s finding that light is clearly understood to be a crucial factor as the abstract makes it clear that a light regulatory protein (ENV1) is essential for female fertility and that other light regulatory proteins regulate levels of pheromone receptors which are clearly crucial components of sexual reproduction in fungi.  As such the evidence clearly supports the examiner’s position that the presence or absence of light is a crucial factor for success of the recited method and applicants have failed to provide representative species of methods for all possible conditions and thus failed to provide representative species of the scope of the instant claims.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of restoring sexual reproduction between two sterile female strains of Trichoderma reesei, comprising incubating a ΔMAT helper strain in the dark in a suitable medium for 4-6 days, watering the ΔMAT helper strain with at least 106 condida/ml of a first sterile female strain of Trichoderma reesei of a first mating type and 6 condida/ml of a second sterile female strain of Trichoderma reesei of a second mating type and incubating said ΔMAT helper strain with the condida in alternating 12 hr. periods of light and dark until stromata appear does not reasonably provide enablement for any method of restoring sexual reproduction between two sterile female strains of Trichoderma reesei, comprising incubating a ΔMAT helper strain in a suitable medium, watering the ΔMAT helper strain with condida of a first sterile female strain of Trichoderma reesei of a first mating type, and watering the resulting ΔMAT helper strain with condida of a second sterile female strain of Trichoderma reesei of a second mating type wherein the incubation and waterings are conducted under any conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The rejection is explained in the previous Office Action. 
Applicants argue that the examiner failed to consider any of the Wands factors and merely made conclusory statements.  However this is not persuasive as while the rejection did not explicitly set forth the Wands factors or point to which . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652